Citation Nr: 1439355	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-10 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disorder, to include bursitis with degenerative compartmental narrowing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Regional Office (RO) in St. Louis, Missouri, that denied service connection for bilateral hearing loss and left knee bursitis with degenerative compartmental narrowing.

Consideration of the Veteran's appeal has included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left knee disorder, to include bursitis with degenerative compartmental narrowing, was not manifest during service or to a compensable degree within one year of separation from service, and is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a left knee disorder, to include bursitis with degenerative compartmental narrowing have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  While left knee bursitis with degenerative compartmental narrowing is not a disability capable of lay observation, the Veteran is competent to describe his symptoms related to this issue.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service records confirm receipt of the Purple Heart; a medal indicative of combat service in Vietnam.  However, he has not alleged that the claimed disorder was incurred in combat or that he was unable to treat the condition due to the exigencies of the battlefield.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are inapplicable.




Service Connection For A Left Knee Disorder, 
To Include Bursitis With Degenerative Compartmental Narrowing

The Veteran contends that his left knee disorder is a result of service, specifically that he first injured this knee during recruit training.  His entrance examination in October 1965 did not note any knee or joint problems by the examining physician, so the Veteran is presumed sound upon entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Service treatment records document two instances where the Veteran was seen by a doctor due to left knee pain: once in February 1966, and another in September 1966.  Both instances document a grating or grinding pain in the Veteran's left knee, but no diagnosis was ever made.  The service treatment records show no further reports of knee symptoms.  The Veteran's separation examination in January 1968 shows that his lower extremities were normal based on the Clinical Evaluation section of the examination which was filled out by the physician.  

Based on the records above, and absent any probative and credible evidence to the contrary, the Board finds that the Veteran's left knee symptoms were not chronic or continuous while in service, and as the evidence below shows, did not manifest to a compensable degree until many years after separation from service.  Nonetheless, while service connection on a presumptive basis is not warranted, service connection may still be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Veteran's private treatment records contain various entries related to his left lower extremity.  The first post-service documentation of symptoms or treatment was in February 1999, when the Veteran reported that he experienced some occasional tenderness in his left lower leg, particularly with over-activity.  He was also noted at the time as having a history of obesity, which is recorded on almost all of his private medical treatment records that he submitted for consideration by the Board.  In March 2000, his physician diagnosed him with chronic tendinitis in his left leg.  In April 2006, his physician noted mild tenderness in his left supraspinatus tendon, and some "mild degenerative changes in his knees, but no effusion, redness, warmth, or limited range of motion."  In October 2006, his physician diagnosed him with generalized degenerative joint disease.  

In January 2011, the Veteran was given a VA examination and diagnosed with left knee bursitis with degenerative compartmental narrowing.  Having considered the Veteran's report of in-service injury, the examiner explained, nonetheless, that there was no evidence of the kind of significant injury that would produce traumatic degenerative joint disease in either of the Veteran's knees, and that his age and weight most likely caused his degenerative joint disease.  The Board finds the VA examiner's opinion highly probative because it explains a medically acceptable causal link to the Veteran's current left knee bursitis and was reached following a complete review of the record.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

In his Notice of Disagreement, the Veteran contends that his left knee condition has advanced far beyond the normal progression for someone his age.  However, while the Veteran is competent to report symptoms such as pain, he has not shown that he would be qualified through specialized education, training, or experience to offer a diagnosis of this caliber.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  As such, the Board does not find this statement to be competent or probative of his current diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Veteran's assessment is not afforded significant probative weight in determining the etiology of the claimed disorder.  Of far greater evidentiary value is the January 2011 VA examiner's opinion because of the rationale explained therein.

After a full review of the record, the Board finds that the evidence demonstrates that left knee bursitis with degenerative compartmental narrowing did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in October 2010, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the October 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in January 2011.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for bilateral hearing loss and left knee bursitis with degenerative compartmental narrowing.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for left knee bursitis with degenerative compartmental narrowing is denied.


REMAND

The issue of entitlement to service connection for bilateral hearing loss must be remanded to obtain a supplemental nexus medical opinion.  

In short, the Veteran asserts that his current bilateral hearing loss is related to acoustic trauma incurred during service.  In statements supporting his claim, he described service as an Anti-Tank Assault Man and Small Arms Technician, which involved in-service noise exposure, specifically due to various types of rifles and guns, flame throwers, explosives, and helicopters.  He was also awarded a Purple Heart for his combat experience and unrelated injuries he incurred during the Vietnam War as a result from an explosive device.  

Before proceeding, the Board observes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI).  In the forgoing discussion, ASA units appear to the left and in parentheses, while ISO-ANSI units appear on the right.

Service treatment records reflect that on the authorized audiological evaluation for service enlistment in October 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(10) 25
(0) 10
(5) 15
/
(20) 25
LEFT
(10) 25
0 (10)
(0) 10
/
(5) 10

The Veteran was afforded a VA examination in January 2011, during which he reported hearing difficulties in service and continuing thereafter.  On the authorized VA audiological evaluation in January 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
55
55
LEFT
35
30
35
45
60

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.

The VA examiner felt that she could not resolve the issue of whether it is as likely as not that the Veteran's bilateral hearing loss is related to service without resorting to mere speculation.  However, the rationale for her opinion stated that the Veteran first reported hearing loss in 2009, and that he had a history of exposure to occupational and recreational hazardous noise post-service in addition to his claimed noise exposure while in service.  She stated that the Veteran's current bilateral sensorineural hearing loss appears to be greater than what would be expected due to aging alone.  The VA examiner also cited to scientific research from the 2002 American College of Occupational and Environmental Medicine Position Statement on Noise-Induced Hearing Loss, which indicates that hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued.  She further opined that the Veteran's current loss can be due to aging, military, and post-service noise exposure, as well as other factors not yet identified.  The VA examiner also stated that the Veteran's hearing loss was first documented more than 40 years after service, and that the manifestations of military versus non-military acoustic trauma with the current hearing loss would be speculative.

With consideration of the above, the Board finds that an addendum VA medical opinion is warranted to address whether the Veteran incurred bilateral hearing loss as a result of military service.  

Accordingly, this matter is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's case to be reviewed by an audiologist who, after considering the pertinent information in the record in its entirety, specifically including the Veteran's lay statements regarding the onset and continuity of symptoms related to his bilateral hearing loss, should provide an opinion with respect to the following questions:

a)  Is it at least as likely as not that the Veteran's bilateral hearing loss is a result of service?  Please comment on the significance of the puretone findings at each measured frequency upon examination at enlistment and upon discharge from the military.  

In reaching this conclusion, please comment on the applicability of the 2002 American College of Occupational and Environmental Medicine Position Statement on Noise-Induced Hearing Loss, and the book, Noise and Military Service: Implications for Hearing loss and Tinnitus, by Hujes, Larry, Joellenbeck, Lois, Durch, and James, eds., National Academies Press, Washington, D.C. 2005, as used by the January 2011 VA examiner, and how they relate specifically to this Veteran and his history of noise exposure while in service and post-service.  

If it is determined that an additional examination of the Veteran is required in order to answer the question indicated above, such an examination should be arranged.

Note:  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why. 

2.  After completing all indicated development, readjudicate the claim for service connection for bilateral hearing loss in light of all the evidence of record.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, to specifically include consideration of all evidence added to the record since the April 2012 statement of the case, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


